Citation Nr: 1313984	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service connected deviated nasal septum.  

2.  Entitlement to service connection for arthritis of multiple joints, to include the cervical spine, left and right shoulders, and left and right hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969, and from January 1970 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that denied the Veteran's claims for service connection.  

In a November 2010 decision, the Board found that new and relevant service department records had been submitted with regard to the Veteran's arthritis claims, and remanded the claim for a de novo reconsideration on the merits.  38 C.F.R. § 3.156(c).  The Board also directed development with regard to the arthritis and sleep apnea claims.  

In February 2012, the Board again remanded the claims on appeal.  The development ordered for the Veteran's claim for service connection for sleep apnea has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for arthritis of multiple joints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's obstructive sleep apnea is not related to or aggravated by his service-connected deviated nasal septum.  




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  This letter notified the Veteran of regulations pertinent to the establishment of service connection for a condition on a secondary basis.  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following that March 2006 letter, the claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  With respect to the Veteran's claim for service connection for sleep apnea, VA examinations were conducted in December 2010 and March 2012.  While the Board found that the December 2010 examination was inadequate in its previous remand, the March 2012 examination is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  This later examination answered the Board's specific questions, and it contains sufficient information to determine whether service connection is warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Service Connection for Sleep Apnea

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310.  To establish service connection on a secondary basis, there must be evidence that the claimed disability is proximately due to or the result of a service-connected disease or injury, or that there is an increase in the severity of the claimed disability that is the result of a service-connected disease or injury.  Id.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from obstructive sleep apnea.  Both VA and private medical treatment records show that he suffers from this condition.  The Veteran was diagnosed as suffering from this condition as early as April 1991.  Most recently, the Veteran underwent a VA examination in March 2012.  The examiner diagnosed the Veteran as suffering from obstructive sleep apnea.  

There is no evidence, however, that the Veteran suffered from sleep apnea during his active service, or that his condition is related to his active service.  The Veteran's service treatment records do not show that he complained of suffering from this condition during his active service, and neither the medical nor the lay evidence links his current condition to his active service.  Service connection on a direct basis is not warranted. 

The Veteran contends, however, that his sleep apnea is secondary to his service-connected deviated nasal septum.  In his March 2005 claim, for instance, the Veteran stated that he suffers from a "sleep disorder" due to his service-connected nasal condition.  

The most probative, competent evidence of record is against this contention.  The examiner from the Veteran's March 2012 examination stated that obstructive sleep apnea occurs when the upper respiratory airway becomes obstructed while sleeping.  He stated that the obstruction occurs as the muscles of the back of the throat become relaxed and collapse around the airway.  He noted that sleep apnea is treated via a mask over the nose and/or mouth that provides a small amount of pressure to keep the airway open.  

The examiner noted that the Veteran had been treated with CPAP (continuous positive airway pressure) and BIPAP (bilevel positive airway pressure) machines.  He noted that the nasal mask often works well for the Veteran.  The examiner stated that if a deviated septum were causing the Veteran's sleep apnea, then "the small amount of air pressure that is used with a CPAP or BIPAP machine would not overcome an obstruction caused by a structural deviation" such as his deviated septum.  The examiner opined that, because the Veteran responds well to such treatment, his structural condition is not contributing to his sleep apnea.  Accordingly, the examiner concluded that the Veteran's "deviated nasal septum has not caused and has not aggravated [his] obstructive sleep apnea."

There is no competent evidence in support of the Veteran's contention.  None of the private records that he has supplied have opined as to the etiology of his sleep apnea or connected it to his service-connected deviated nasal septum.  Though the Veteran contends that there is such a link, determining whether his sleep apnea is related to or aggravated by his service-connected deviated septum requires medical knowledge and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377.

The preponderance of the evidence is against the claim for service connection for sleep apnea; there is no doubt to be resolved; and service connection for sleep apnea including as secondary to service connected deviated nasal septum is not warranted.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service connected deviated nasal septum, is denied. 


REMAND

In its February 2012 remand, the Board specifically instructed that the examiner address whether the Veteran's claimed orthopedic disabilities were "caused or aggravated" by his active service.  In the March 2012 examination, the examiner addressed the issue of direct service connection, but did not state whether the Veteran's claimed arthritis was aggravated by his active service.  The claim must again be remanded in order that aggravation is addressed.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints and spine examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must be informed that he/she is to accept as fact that the Veteran was injured in service by a land mine explosion, and that he is a combat Veteran.  The examiner must identify all current orthopedic disabilities of the cervical spine, left and right shoulders, and left and right hands.  The examiner must then opine as to whether any diagnosed condition is at least as likely as not caused or aggravated by his active service, including his mine accident.  Specifically with regard to aggravation, the examiner must state whether any identified condition of the neck, shoulders, and hands has worsened beyond its natural progression on account of the Veteran's active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


